We are not able to bring our minds in accord with the contention of the State that the portion of the charge of the court, which is set out in the opinion of this court in reversing the judgment, was a correct one. On the contrary, we regard it as subject to the objection leveled against it upon the trial and discussed in the opinion of this court in granting appellant's motion for rehearing. In our judgment, there was therein made a correct disposition of the appeal.
The motion for rehearing is therefore overruled.
Overruled.